Citation Nr: 0729907	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-01 123	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids and, if 
so, whether service connection should be granted.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
December 1965 to December 1967. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Montgomery, Alabama, Regional Office (RO) that, in 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of service connection 
for hemorrhoids.  

In June 2004 the Board remanded the case.  At that time it 
was noted that in June 2001, the veteran submitted a written 
statement that informed the RO regarding his hemorrhoids 
treatment which the Board construed as a timely-filed notice 
of disagreement (NOD) to the March 2001 rating decision.  38 
C.F.R. §§ 20.201, 20.202, 20.301.  In January 2004, the RO 
issued a rating decision that determined that new and 
material evidence had been received to reopen the claim for 
service connection for hemorrhoids but denied the claim on 
its merits.  In the Board remand it was also found that a 
March 2003 statement from the veteran was an NOD to a 
December 2002 RO denial of service connection for a 
psychiatric disorder, to include PTSD.  38 C.F.R. §§ 20.201, 
20.202, 20.301.  

The June 2004 Board remand instructed the RO to issue a 
statement of the case (SOC) on the issue of service 
connection for a psychiatric disorder to include PTSD 
(pursuant to the holding in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999)), to verify the veteran's complete 
periods of military service, obtain information from the 
veteran concerning all treatment for hemorrhoids, and obtain 
VA clinical records. 

Thereafter, an SOC addressing the claim for service 
connection for a psychiatric disorder, to include PTSD, was 
issued in November 2004 and thereafter the veteran timely 
filed VA Form 9, Appeal to the Board, which perfected the 
appeal.  

In July 2007, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington 
D.C.  A transcript of the hearing is in the record.  

Also, the veteran was notified in August 2005 of a rating 
decision that month which denied reopening of a claim for 
service connection for a leg condition and also denied 
entitlement to VA pension benefits.  In October 2005, the 
veteran filed a timely NOD to that decision and an SOC on 
those matters was issued in November 2006.  However, the 
veteran did not file a timely Substantive Appeal, VA Form 9 
or equivalent.  Moreover, the transcript of the veteran's 
testimony before the undersigned in July 2007 can not be 
considered to be a timely Substantive Appeal inasmuch as it 
was more than one year after notification of the RO denial 
and more than 60 days after the November 2006 SOC.  

Accordingly, the appeal as to the denials of reopening of a 
claim for service connection for a leg condition and 
entitlement to VA pension benefits has not been perfected.  
That is, absent an NOD, an SOC and a substantive appeal 
(emphasis added), the Board does not have jurisdiction of 
these issues.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The issue of service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in May 1973, the RO denied service 
connection for hemorrhoids; after the veteran was notified of 
his procedural and appellate rights, he did not appeal that 
rating decision, and the rating decision became final.

2.  The additional evidence presented since the rating 
decision in May 1973 is neither cumulative nor redundant of 
evidence previously considered and the additional evidence is 
so significant that it must be considered in order to fairly 
decide the claim and that claim is reopened. 

3.  Upon de novo adjudication, the veteran's credible 
testimony that he was treated by private clinical sources 
during service for hemorrhoids is consistent with a history 
noted during VA hospitalization in April 1973 for hemorrhoids 
of his having had hemorrhoids for about six years. 

4.  The veteran's current hemorrhoidal condition is of 
service origin.  


CONCLUSIONS OF LAW

1.  The rating decision of May 1973 by the RO, denying 
service connection for hemorrhoids is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The additional evidence presented since the rating 
decision of May 1973 is new and material, and the claim of 
service connection for hemorrhoids is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).  

3.  Hemorrhoids were incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because service connection is granted for hemorrhoids, any 
timing error has not affected the essential fairness of the 
adjudication of the claim and, so, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007). 

Moreover, as to any procedural defect in timing of VCAA 
notice, this was cured because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing 
before the undersigned n July 2007.  

Also, the veteran was notified of the law and regulations 
governing effective date and rating service-connected 
disorder by letter of March 2006.  Moreover, the rating and 
effective date matters as to the service connection for 
hemorrhoids will be initially addressed by the RO.  So, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on the claim for service 
connection for hemorrhoids.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim for service connection for hemorrhoids.   

The veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned Acting Veterans Law 
Judge, and testified that records pertaining to his treatment 
for hemorrhoids by a private physician at a private hospital 
during his active service were no longer available.  The RO 
has obtained the veteran's service medical records and VA 
treatment records.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection is also possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Procedural and Factual Background 

The veteran filed his original claim of service connection 
for hemorroids in March 1973.  The RO denied the claim in May 
1973 and in the notice of that decision he was informed of 
his appellate rights but he did not appeal.  The RO noted 
that, despite evidence in 1973 of his having hemorrhoidal 
surgery, the evidence did not show that his hemorrhoids were 
treated during service nor was it recorded at the time of his 
service discharge examination.  

The evidence then of record consisted of the service medical 
records which were negative for hemorrhoids.  After service, 
the discharge summary of VA hospitalization in April 1973 
shows that he had a hemorrhoidectomy during that 
hospitalization and had a history of having had hemorrhoids 
for "about six years."  

Current Claim 

The veteran filed his claim to reopen in January 2000.  

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

As the claim to reopen was filed in January 2000, the 
regulatory definition in effect prior to August 2001 applies.  

New and material evidence means evidence not previously  
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Although the RO determined in the March 2001 rating decision 
that new and material evidence had been submitted to reopen 
the claim, and then denied the claim on the merits, the 
Board has a legal duty to consider whether new and material 
evidence has been submitted, regardless of the determination 
by the RO.  If new and material evidence is not submitted to 
reopen a previously denied claim, the Board is without 
jurisdiction to adjudicate the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The benefit of the doubt doctrine contained in 38 U.S.C.A. 
§ 5107(b) (West 1991, while necessarily lowering the 
threshold of whether any new and material evidence is 
sufficient to change the outcome, does not specifically 
apply in the determinations of whether additionally 
submitted evidence is new and material because resolution of 
doubt requires a full credibility determination which is not 
permissible in determinations of whether new and material 
evidence has been submitted to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994).  

Additional Evidence

The additional evidence since the 1973 RO denial includes the 
veteran's credible testimony before the undersigned in July 
2007 that he was treated or seen on only one occasion during 
service for hemorrhoids but thereafter received treatment 
from a private physician and at a private hospital.  However, 
records from that private physician and from that private 
hospital were no longer available.  Pages 4, 5, 20, 21, and 
22 of the transcript of that hearing.  

On file now are complete records of the veteran's VA 
hospitalizations in March 1973 and April 1973.  These reflect 
a somewhat more detailed history inasmuch as some of these 
histories show that he had had hemorroids since having been 
in the military in 1967.  

Additional records show continued treatment for hemorrhoidal 
pathology, including additional hemorrhoidal surgery during 
private hospitalization in April 1995.  



Analysis

As service connection for hemorrhoids has been previously 
denied, the Board must determine whether new and material 
evidence has been submitted to reopen the claim, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Here, the additional evidence includes repeated medical 
histories noted during the veteran's VA hospitalizations in 
March and in April 1973 which are more specific in that they 
note that he had had hemorrhoids since he was in the military 
in 1967.  

These medical histories constitute medical evidence and 
corroborate the history that was contained in the April 1973 
VA hospital discharge summary.  While not all corroborating 
medical evidence may serve to reopen a claim for service 
connection, where it adds additional information it may serve 
to reopen a claim because it is then of such significance 
that is must be considered in order to fairly decide the 
merits of the claim and it is the corroborative nature of the 
evidence that renders it so.  Generally see Budnik v. 
Derwinski, 3 Vet. App. 185, 187 (1992); Paller v. Principi, 3 
Vet. App. 535, 538 (1992); and Wray v. Brown, 7 Vet. 
App. 488, 492 (1995).  

Accordingly, the additional evidence is deemed to be new and 
material and serves to reopen the claim.  

Upon de novo adjudication, the Board is left with the firm 
conviction that in light of the early clinical histories 
noted during the veteran's VA hospitalizations in March 1973 
and April 1973, all of which are consistent with each other 
and the evidentiary record as a whole, when viewed together 
with the veteran's credible testimony, the veteran's current 
hemorrhoidal pathology had its' onset during active service.  
Specifically, since the evidence also establishes continuity 
of symptomatology, it must be concluded that the current 
hemorrhoidal pathology is the same as the hemorrhoidal 
pathology which had its' onset during active service.  

In conclusion, with the favorable resolution of doubt in the 
merits adjudication, service connection for hemorrhoids is 
warranted.  


ORDER

The application to reopen the claim for service connection 
for hemorrhoids is granted and upon de novo adjudication 
service connection for hemorrhoids is granted.  


REMAND

With respect to the claim for service connection for a 
psychiatric disorder, to include PTSD, at the July 2007 
hearing the veteran testified that he had applied for Social 
Security Administration disability benefits but that his 
claim had been denied.  Because of the possibility that these 
records may be relevant, they must be obtained.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999) (duty to obtain SSA records exists once 
appellant submitted well grounded service connection claim).  

The veteran did not testify at the July 2007 hearing that he 
had ever been treated for psychiatric signs or symptoms 
during active duty or thereafter following his being released 
to the reserves.  Attempts by the RO to obtain his records of 
service in the reserves have not been fruitful.  However, no 
other attempts will be made to obtain them unless the veteran 
notifies the RO that he did receive psychiatric treatment 
while in the reserves.  

On the other hand, the veteran testified that while he had 
never served outside of the United States, the unit to which 
he was originally assigned, but from which he was 
transferred, had been sent to Vietnam and the entire unit had 
been destroyed in an ambush.  This is his claimed PTSD 
stressor and he has requested verification that his former 
unit was destroyed in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

2.  The RO should contact the veteran and request 
as much identifying information as possible 
concerning the unit to which the veteran was 
assigned, prior to his being transferred, and 
which was reportedly destroyed in Vietnam.  

Then, the RO should take the appropriate steps to 
verify whether the unit to which the veteran had 
previously been assigned had been destroyed in 
Vietnam.  

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
psychiatric examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each psychiatric 
disorder, other than a personality disorder, which 
he currently has.  The VA examiner should indicate 
whether it is at least as likely as not that any 
psychiatric disorder currently present is 
etiologically related to the veteran's military 
service.  Specific attention should be paid to 
distinguishing between any signs and symptoms of a 
personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder that may exist.  A 
medical opinion also is needed to either confirm 
or rule out a diagnosis of PTSD.  If the veteran 
has PTSD, the VA examiner must indicate whether it 
is due to a verified stressor in service.  If so, 
specify the stressor.  If PTSD is not diagnosed, 
the examiner should explain why the veteran does 
not meet the criteria for this diagnosis.  Send 
the claims folder (c-file) to the examiner for a 
review of the veteran's pertinent medical history, 
to facilitate making these important 
determinations.  The rationale for all opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folder was 
reviewed.  

4.  Thereafter, review the claim files.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2007); Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  If the benefit sought on appeal remains 
denied, send the veteran and his representative an 
appropriate supplemental SOC (SSOC).  Also, 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


